In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-18-00333-CV
               ___________________________

IN RE NRB CONSTRUCTION, LLC AND NICKY BRATCHER, Relators




                      Original Proceeding
                   Trial Court No. 184,845-C


           Before Sudderth, C.J.; Meier and Birdwell, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      We have received notice that the trial court has issued an order that withdraws

its October 16, 2018 order, allows relators to proceed with the depositions that were

the subject of the October 16, 2018 order, and directs the parties to obtain a trial date

from the court’s administrator and to work together on a second amended scheduling

order to reset deadlines in consideration of the new trial setting. Accordingly, this

original proceeding has been rendered moot by the trial court’s November 5, 2018

order, and we dismiss it for want of jurisdiction. The disposition of this original

proceeding serves to lift the stay of the trial date previously granted by this court. See

Tex. R. App. P. 52.10(b).

                                                       Per Curiam

Delivered: November 8, 2018




                                             2